Case 3:21-cv-00723-TJC-MCR Document 8 Filed 09/03/21 Page 1 of 3 PageID 115




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

   KENDRA WILLIAMS,

         Plaintiff,

   v.                                                Case No. 3:21-cv-723-TJC-MCR

   CIRCLE K STORES, INC., a
   Foreign Profit Corporation and
   BRANDY MARX, an individual,

         Defendants.


                                        ORDER

             Even in the absence of a challenge, the Court has a duty to independently

   evaluate subject matter jurisdiction. Arbaugh v. Y&H Corp., 546 U.S. 500, 501

   (2006). Although Defendant’s Notice of Removal (Doc. 1) asserts diversity

   jurisdiction as the basis for filing suit in this Court, it fails to show by a

   preponderance of the evidence that the amount in controversy is satisfied.1

         The extent of Defendant’s evidence includes (1) conclusory allegations of

   Plaintiff’s future and permanent injuries, (2) medical expenses totaling

   $11,065.00, and (3) a $300,000.00 demand letter from Plaintiff. (Doc. 1 ¶ 11).

   While incurred medical expenses are strong evidence of the amount in


         1 Defendant alleges that complete diversity of citizenship exists because
   “Brandy Marx” was fraudulently joined. (Doc. 1 ¶¶ 5–8). The Court need not
   reach this issue given its decision regarding the amount in controversy.
Case 3:21-cv-00723-TJC-MCR Document 8 Filed 09/03/21 Page 2 of 3 PageID 116




   controversy, see, e.g., S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312,

   1317 (11th Cir. 2014), “[t]he evidentiary value of a settlement offer in

   establishing the amount in controversy depends on the circumstances of the

   offer,” Lutins v. State Farm Mut. Auto. Ins. Co., No. 3:10-CV-817-J-99MCR,

   2010 WL 6790537, at *2 (M.D. Fla. Nov. 4, 2010). A settlement offer with

   detailed information supporting a plaintiff’s claim for damages should be given

   more weight than a settlement offer that is mere puffery and posturing. Id.

   Here, there is no evidence that the demand letter included detailed information

   regarding the nature of Plaintiff’s injuries or expenses. On this limited record,

   the Court declines to assume that Plaintiff’s demand letter amounts to more

   than mere puffery and posturing and that the amount in controversy is met

   without further evidence. See Friedman v. N.Y. Life Ins. Co., 410 F.3d 1350,

   1353 (11th Cir. 2005).

         Accordingly, it is hereby

         ORDERED:

         1. The case is REMANDED to the Circuit Court of the Seventh Judicial

   Circuit, in and for Flagler County, Florida.

         2. After remand has been effected, the Clerk shall terminate any pending

   deadlines and close the file.




                                           2
Case 3:21-cv-00723-TJC-MCR Document 8 Filed 09/03/21 Page 3 of 3 PageID 117




        DONE AND ORDERED in Jacksonville, Florida the 3rd day of

   September, 2021.




   ckm
   Copies:

   Clerk, Seventh Judicial Circuit, Flagler County
   Counsel of record




                                         3
